Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D21-0247 & 3D21-0282
Lower Tribunal Nos. 20-0224 AP, 18-11106 SP, 20-0246 AP, 18-11112 SP
                          ________________


            All Insurance Restoration Services, Inc.,
                    a/a/o Cindy Arnaes Rojas,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      Appeals from the County Court for Miami-Dade County, Lawrence D.
King and Gloria Gonzalez-Meyer, Judges.

      Giasi Law P.A., and Melissa A. Giasi, and Erin M. Berger (Tampa),
for appellant.

      Cole, Scott & Kissane, P.A., and David C. Borucke (Tampa), for
appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.